Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Dec. 21, 2021 have been entered.  

Status of the Claims
Claims 21-39 are pending.  Claim 21 has been amended; claims 1-20 are cancelled; claims 29 and 35-39 are withdrawn.  Claims 21-28 and 30-34 are now under consideration.  This Office Action is in response to the request for continued examination filed on Dec. 21, 2021.  

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 21-26, 28, and 30-34 under 35 U.S.C. 102(b) over MARGRAF is maintained as discussed below.

The rejection of claims 21-28 and 30-34 under 35 U.S.C. 103(a) over MARGRAF is maintained as discussed below.

The double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-28 and 30-34 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  
The response filed Apr. 2, 2018 has introduced NEW MATTER into the claims.  Claim 21 recites "(a) attaching the biomolecules to a solid carrier, and (b) embedding the biomolecules in a stabilizing composition … wherein the solid carrier is the stabilizing composition".  Similarly, claim 30 recites "(a) attaching the biomolecules to the solid carrier which is a stabilizing composition, (b) incubating the carrier of step (a) in said stabilizing composition".  No support is found in the instant application for the solid carrier being the stabilizing composition.  Rather, the specification teaches that the solid carrier is distinct from the stabilizing composition, which is made up of amino acids (with or without saponin) or di-/tri-peptides (see pars. [0011]-[0012], [0015], [0046]-[0049] and Fig. 1 of the instant published application).  In particular, it is noted that instant par. [0046] defines "solid carrier" as a solid material, and amino acids would not be considered solid materials in this art.  Nor are amino acids defined as solid materials in par. [0046].  Thus, written description support is lacking for the requirement that the solid carrier be the stabilizing composition, as is instantly claimed.  In the absence of support for this limitation, the recitations, "(a) attaching the biomolecules to a solid carrier, and (b) embedding the biomolecules in a stabilizing composition … wherein the solid carrier is the stabilizing composition" in claim 21, and "(a) attaching the biomolecules to the solid carrier which is a stabilizing composition, (b) incubating the carrier of step (a) in said stabilizing composition" in claim 30 are new matter and must be removed from the claims.  
The response did not specifically point out where support for claims 21-39 could be found in the originally filed disclosure.  Instead, the response filed 4/2/18 vaguely points to original claims 1-20 and the entire specification as filed.  The examiner has looked for support in the original claims and throughout the specification as-filed and none has been found.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.” (emphasis added)).  Instant claims 21-28 and 30-34 now recite limitations that were not clearly disclosed in the specification as filed and that change the scope of the instant disclosure as filed.  Such limitations recited in amended claims 21-28 and 30-34, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicants are required to provide sufficient written support for the limitations recited in present claims 21-28 and 30-34 in the specification or claims, as-filed, or remove these limitations from the claims in response to this Office Action.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-28 and 30-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Claims 21-28 and 30-34 are indefinite in the recitation "(a) attaching the biomolecules to a solid carrier, and (b) embedding the biomolecules in a stabilizing composition … wherein the solid carrier is the stabilizing composition" in claim 21 and the recitation "(a) attaching the biomolecules to the solid carrier which is a stabilizing composition, (b) incubating the carrier of step (a) in said stabilizing composition" in claim 30.  Both claims 21 and 30 require a solid carrier, and both claims define the solid carrier to be the stabilizing composition, which is selected from (i) at least three different amino acids, (ii) at least two different amino acids and a saponin, and/or (iii) at least one dipeptide or tripeptide.  Thus, the claims define at least three amino acids (elected species per the response filed 6/15/20) to be a "solid carrier".  Requiring amino acids to be a "solid carrier" is repugnant to the art as small molecules like individual amino acids are not considered solid carriers in this art.  Indeed, even the instant application fails to allow for amino acids as a solid carrier, which is instead taught to be a "compact or porous structure" such as glass, metal (e.g., stainless steel), silicone, polystyrene, polypropylene, porous foam plastic, etc.  See instant par. [0046].  Therefore, the claims are inconsistent with the teachings of the specification since the specification teaches that the solid carrier is distinct from the stabilizing composition, which is made up of amino acids (with or without saponin) or di-/tri-peptides.  See instant pars. [0011]-[0012], [0015], [0046]-[0049] and Fig. 1.  Thus, the instant claim language, which was not clearly set forth in the specification (see the New Matter rejection above), raises a question as to the intent of the claim.  It is not clear if the claim is intended to require the solid carrier to be the stabilizing composition or if the solid carrier is meant to be a material that would normally be considered "a solid material" in this art (e.g., those materials according to instant par. [0046]).  For the purposes of this Office Action, the claim will be interpreted to be met by either of these interpretations, pending applicants' clarification of this issue.  
B.  Claim 28 contains the trademark/trade name Tween®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a limiting component of the claimed method and, accordingly, the identification/description is indefinite.  See MPEP § 2173.05(u).  

Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 4/2/18, the date the New Matter was first filed.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-26, 28, and 30-34 are rejected under 35 U.S.C. 102(b) as being anticipated by MARGRAF (EP 1852443; Pub. Nov. 7, 2007; on IDS).  
	Note: This rejection is made in the interest of compact prosecution and customer service to the extent that the instant claims are met by the solid carrier materials set forth in instant par. [0046] since it does not appear that the solid carrier is intended to actually be the same as the stabilizing composition, nor is such an embodiment supported by the instant disclosure (see the New Matter and indefiniteness rejections above).  
Margraf discloses a biocompatible matrix for immobilization of biological substances as a solid coated carrier, and method of producing the same (title; abstract; [0001]; Fig. 1).  Margraf teaches the solid carrier materials are the same as those instantly disclosed (compare pars. [0028] and [0053] of Margraf with instant par. [0046]).  Margraf teaches the biological materials are the same as those instantly disclosed (compare pars. [0031]-[0041] of Margraf with instant par. [0020]).  The disclosed method comprises a step (b) of attaching the biological material to the solid carrier by incubating the solid carrier with a buffered aqueous solution containing the biological material ([0008]; Fig. 1; claim 1), reading on instant step (a) of claim 21.  The method disclosed by Margraf further comprises a step (b’), subsequent to step (b), including incubating the biomolecule-attached carrier in a buffered aqueous solution containing a blocking agent to prevent unspecific binding of material added in subsequent steps and promote the conformation stability of the biological material before next step ([0024], [0083]; Fig. 1).  Margraf teaches the blocking buffer solution comprising amino acids; preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylalanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan ([0024], [0049]-[0050]; claim 27), reading on step (b) of claim 21 "embedding the biomolecules in a stabilizing composition comprising at least three different amino acids".  Margraf teaches the biological material is embedded in the coating layer/matrix formed by the blocking agents ([0015], [0021], [0049]-[0050]; Fig 1; claim 27).  Margraf teaches a feature of the carrier is improvement in stability (shelf life) of the embedded biological material ([0021]).  Therefore, the carrier is considered a stabilizing composition.  Margraf does not require a protein in the blocking composition (second layer) ([0049]-[0050]; claim 27).  
Regarding claims 22-23 and 26, Margraf teaches the blocking buffer solution (second layer) comprising one or more amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylalanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan ([0024], [0049]-[0050]; claim 27), reading on the limitations of claims 22-23 and 26 as follows: 
(A) an amino acid with non-polar and aliphatic R groups (Gly, Ala), 
(B) an amino acid with polar, uncharged R groups (Ser, Cys, Thr, Tyr) 
(C) an amino acid with positively charged R groups (Arg, Lys, His) 
(D) an amino acid with negatively charged R groups (Asp, Glu); and 
(E) an amino acids with aromatic R groups (Phe, Tyr, Trp).  
Regarding claim 24, Margraf teaches the attachment of the biological material to the solid carrier via a covalent or non-covalent (weak) bonds ([0014]), reading on reversibly attached on said solid carrier.  
Regarding claim 25, Margraf teaches a feature of the carrier is improvement in stability (shelf life) of the embedded biological material ([0021]).  Margraf teaches the method further comprises a step (b’), subsequent to the step (b), including incubating the carrier in a buffered aqueous solution containing a blocking agent to promote the conformation stability of the biological material before next step ([0024], [0083]; Fig. 1).  
Regarding claim 28, Margraf does not teach Tween or Tween 80 in the stabilizing composition, reading on less than 0.1% Tween.  
Regarding claim 30, Margraf teaches a method of producing a solid coated carrier carrying biological material (title; abstract, [0001]).  The disclosed method comprises a step (b) of attaching the biological material to the solid carrier by incubating the solid carrier with a buffered aqueous solution containing the biological material ([0008]; Fig. 1; claim 1), reading on instant step (a) of claim 30.  The method disclosed by Margraf further comprises a step (b’), subsequent to step (b), including incubating the biomolecule-attached carrier in a buffered aqueous solution containing a blocking agent to prevent unspecific binding of material added in subsequent steps and promote the conformation stability of the biological material before next step ([0024], [0083]; Fig. 1).  Margraf teaches the blocking buffer solution comprising amino acids; preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylalanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan ([0024], [0049]-[0050]; claim 27), reading on step (b) of claim 30.  
Regarding claim 31, Margraf teaches the method further comprising a step of drying ([0022]; claim 2).  
Regarding claims 32-33, Margraf teaches the method further comprising a step of sterilizing the solid coated carrier, and the sterilization of the carrier is preferably effected by ethyleneoxide (EO), beta radiation, gamma radiation or plasma sterilization ([0047]).  
Regarding claim 34, the method disclosed by Margraf further comprises a step (b’), subsequent to step (b), including incubating the biomolecule-attached carrier in a buffered aqueous solution containing a blocking agent to prevent unspecific binding of material added in subsequent steps and promote the conformation stability of the biological material before next step ([0024], [0083]; Fig. 1), reading on the biomolecules partially or completely covered by the blocking composition comprising at least three amino acids.  
Therefore, Margraf is deemed to anticipate the instant claims as set forth above.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the anticipation rejection is based on inherency (response, p. 5).  
However, that is not true.  The rejection is not based on inherency.  Rather, Margraf's teachings are sufficiently specific that one of skill in the art would at once envisage the use of amino acids (e.g., at least 5) based on these teachings.  
Applicants argue that the blocking composition exemplified by Margraf contains a protein (albumin) (response, p. 5).  
Although Margraf exemplifies albumin, Margraf clearly teaches amino acids as alternatives to a protein component ([0049]-[0050]; claim 27).  Margraf does not require the use of a protein.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 

Claims 21-28 and 30-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over MARGRAF (EP 1852443; Pub. Nov. 7, 2007; on IDS).  
Note: This rejection is made in the interest of compact prosecution and customer service to the extent that the instant claims are met by the solid carrier materials set forth in instant par. [0046] since it does not appear that the solid carrier is intended to actually be the same as the stabilizing composition, nor is such an embodiment supported by the instant disclosure (see the New Matter and indefiniteness rejections above).  
Margraf discloses a biocompatible matrix for immobilization of biological substances as a solid coated carrier, and method of producing the same (title; abstract; [0001]; Fig. 1).  Margraf teaches the solid carrier materials are the same as those instantly disclosed (compare pars. [0028] and [0053] of Margraf with instant par. [0046]).  Margraf teaches the biological materials are the same as those instantly disclosed (compare pars. [0031]-[0041] of Margraf with instant par. [0020]).  The disclosed method comprises a step (b) of attaching the biological material to the solid carrier by incubating the solid carrier with a buffered aqueous solution containing the biological material ([0008]; Fig. 1; claim 1), reading on instant step (a) of claim 21.  The method disclosed by Margraf further comprises a step (b’), subsequent to step (b), including incubating the biomolecule-attached carrier in a buffered aqueous solution containing a blocking agent to prevent unspecific binding of material added in subsequent steps and promote the conformation stability of the biological material before next step ([0024], [0083]; Fig. 1).  Margraf teaches the blocking buffer solution comprising amino acids; preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylalanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan ([0024], [0049]-[0050]; claim 27), reading on step (b) of claim 21 "embedding the biomolecules in a stabilizing composition comprising at least three different amino acids".  Margraf teaches the biological material is embedded in the coating layer/matrix formed by the blocking agents ([0015], [0021], [0049]-[0050]; Fig 1; claim 27).  Margraf teaches a feature of the carrier is improvement in stability (shelf life) of the embedded biological material ([0021]).  Therefore, the carrier is considered a stabilizing composition.  Margraf does not require a protein in the blocking composition (second layer) ([0049]-[0050]; claim 27).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used a mixture of the amino acids (at least five different amino acids) as blocking agents in the second layer as described by Margraf.  One would have been motivated to do so with a high expectation of success since Margraf directly teaches the suitability of amino acids for this purpose (e.g., see [0049]-[0050]; claim 27).  
Regarding claims 22-23 and 26, Margraf teaches the blocking buffer solution (second layer) comprising one or more amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylalanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan ([0024], [0049]-[0050]; claim 27), reading on the limitations of claims 22-23 and 26 as follows: 
(A) an amino acid with non-polar and aliphatic R groups (Gly, Ala), 
(B) an amino acid with polar, uncharged R groups (Ser, Cys, Thr, Tyr) 
(C) an amino acid with positively charged R groups (Arg, Lys, His) 
(D) an amino acid with negatively charged R groups (Asp, Glu); and 
(E) an amino acids with aromatic R groups (Phe, Tyr, Trp).  
Regarding claim 24, Margraf teaches the attachment of the biological material to the solid carrier via a covalent or non-covalent (weak) bonds ([0014]), reading on reversibly attached on said solid carrier.  
Regarding claim 25, Margraf teaches a feature of the carrier is improvement in stability (shelf life) of the embedded biological material ([0021]).  Margraf teaches the method further comprises a step (b’), subsequent to the step (b), including incubating the carrier in a buffered aqueous solution containing a blocking agent to promote the conformation stability of the biological material before next step ([0024], [0083]; Fig. 1).  
Regarding claim 27, Margraf does not explicitly teach the stabilizing composition (e.g., blocking buffer solution) comprising less than 1% by dry weight cysteine (including no cysteine) within the mixture of amino acids.  However, Margraf suggests other similar amino acids with polar and uncharged R groups comprising Ser, Thr, Met, and/or Tyr can be used in the blocking buffer solution instead of using Cys ([0024], [0049]-[0050]; claim 27).  Moreover, Cys is not required by Margraf.  Thus, using less than 1% by dry weight cysteine within the mixture of amino acids is considered obvious based on Margraf's teachings.  One of ordinary skill in the art would have been motivated to select other amino acids without using Cys because Margraf suggests (i) various amino acids can be used as a stabilizing agent in the blocking buffer solution and (ii) other similar amino acids with polar and uncharged R groups which often used interchangeably with Cys in the art (e.g., Met, Ser, Thr, and/or Tyr) can be used in the blocking buffer solution.  The optimization would have reasonable expectation of success because Margraf teaches the blocking buffer solution comprising various amino acids preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylalanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, and tryptophan and cysteine is not absolutely required.  
Regarding claim 28, Margraf does not teach Tween or Tween 80 in the stabilizing composition, reading on less than 0.1% Tween.  
Regarding claim 30, Margraf teaches a method of producing a solid coated carrier carrying biological material (title; abstract, [0001]).  The disclosed method comprises a step (b) of attaching the biological material to the solid carrier by incubating the solid carrier with a buffered aqueous solution containing the biological material ([0008]; Fig. 1; claim 1), reading on instant step (a) of claim 30.  The method disclosed by Margraf further comprises a step (b’), subsequent to step (b), including incubating the biomolecule-attached carrier in a buffered aqueous solution containing a blocking agent to prevent unspecific binding of material added in subsequent steps and promote the conformation stability of the biological material before next step ([0024], [0083]; Fig. 1).  Margraf teaches the blocking buffer solution comprising amino acids; preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylalanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan ([0024], [0049]-[0050]; claim 27), reading on step (b) of claim 30.  
Regarding claim 31, Margraf teaches the method further comprising a step of drying ([0022]; claim 2).  
Regarding claims 32-33, Margraf teaches the method further comprising a step of sterilizing the solid coated carrier, and the sterilization of the carrier is preferably effected by ethyleneoxide (EO), beta radiation, gamma radiation or plasma sterilization ([0047]).  
Regarding claim 34, the method disclosed by Margraf further comprises a step (b’), subsequent to step (b), including incubating the biomolecule-attached carrier in a buffered aqueous solution containing a blocking agent to prevent unspecific binding of material added in subsequent steps and promote the conformation stability of the biological material before next step ([0024], [0083]; Fig. 1), reading on the biomolecules partially or completely covered by the blocking composition comprising at least three amino acids.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that Margraf does not teach at least three amino acids, and argue that this provides a surprising technical effect (response, p. 6).  
The examiner cannot agree.  Margraf teaches the blocking buffer solution comprising amino acids; preferably glycine, aspartic and/or glutamic acids, proline, arginine, alanine, hydroxyproline, cysteine, phenylalanine, lysine, leucine, histidine, methionine, serine, valine, tyrosine, threonine, tryptophan ([0024], [0049]-[0050]; claim 27), reading on step (b) of claim 21 "embedding the biomolecules in a stabilizing composition comprising at least three different amino acids.  Margraf teaches a feature of the blocking agent is improvement in stability of the biological material ([0024]).  In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to have used a mixture of the amino acids (at least five different amino acids) as blocking agents in the second layer as described by Margraf.  One would have been motivated to do so with a high expectation of success since Margraf directly teaches the suitability of amino acids for this purpose (e.g., see [0049]-[0050]; claim 27).  An improvement in stability is neither surprising nor unexpected given Margraf's teachings.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,797,895
Claims 21-28 and 30-34 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-7, 9-11, 14, and 20 of U.S. Patent No. 9,797,89.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '895 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '895 claims do not expressly recite that the solid carrier is a stabilizing composition or exclude a protein from the stabilizing composition.  However, the '895 claims do not require a protein, and attaching the biomolecules to a solid carrier is considered to meet the limitation of a stabilizing composition, absent evidence to the contrary.  The instant claims are an obvious variation of the '895 claims.  

U.S. Patent No. 9,926,383
Claims 21-28 and 30-34 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 4, 7, 11, 15-19, and 24 of U.S. Patent No. 9,926,383 in view of MARGRAF.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '383 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '383 claims do not expressly recite at least three different amino acids in the blocking composition.  However, Margraf teaches amino acids as useful blocking agents, making substitution of amino acids for proteins as blocking agents an obvious variation of the '383 claims.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants request that the ODP rejections be held in abeyance (response, p. 7).  
A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b), 714.02, and 804(B)(1)).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time, and since no allowable subject matter has presently been indicated.  
Applicants argue that the '383 claims lack certain features (response, p. 7).  
The features alleged to be missing from the '383 claims are provided by the teachings of Margraf, as set forth in the rejections above.  

Conclusion
Claims 21-28 and 30-34 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658